      Case 3:18-cv-00569-MMD-CBC Document 56-1 Filed 01/30/19 Page 1 of 5



 1 JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2
     DAVID L. NEGRI, Trial Attorney
 3   U.S. Department of Justice
     Environment and Natural Resources Div.
 4   c/o U.S. Attorney’s Office
 5   800 Park Blvd., # 600
     Boise, Idaho 83712
 6   (208) 334-1936
     david.negri@usdoj.gov
 7

 8 Attorneys for the United States of America
     and all Defendants
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF NEVADA
11
     STATE OF NEVADA,                                )   Case No. 3:18-cv-569-MMD-CBC
12                                                   )
13                  Plaintiff,                       )
                                                     )
14                vs.                                )   DECLARATION OF BRUCE M.
                                                     )   DIAMOND
15
      UNITED STATES; UNITED STATES                   )
16    DEPARTMENT OF ENERGY; RICK                     )
      PERRY, in his official capacity as Secretary   )
17    of Energy; NATIONAL NUCLEAR                    )
      SECURITY ADMINISTRATION; and                   )
18
      LISA E. GORDON, in her official capacity       )
19    as Administrator of the National Nuclear       )
      Security Administration and Undersecretary     )
20    for Nuclear Security,                          )
21                                                   )
                    Defendants.                      )
22 _____________________________________             )
23

24

25

26

27

28
      Case 3:18-cv-00569-MMD-CBC Document 56-1 Filed 01/30/19 Page 2 of 5



 1   I, Bruce M. Diamond, declare as follows:
 2

 3   1. I am the General Counsel for the National Nuclear Security Administration (“NNSA”).
 4

 5   2. After further review of the unusual circumstances surrounding the shipment of plutonium to
 6   Nevada in compliance with the injunction issued by the U.S. District Court in South Carolina
 7   and the need to protect national security while providing as much transparency as feasible, the
 8   Department of Energy (“DOE”) has determined that certain information relevant to the Nevada
 9   litigation is now declassified and it may now provide additional information to the Court and the
10   parties.
11

12   3. In order to provide security for its shipments of these kinds of materials DOE normally will
13   not release information about the status of the shipment(s) until sometime after the shipping
14   “campaign” is concluded. The agency originally determined that all shipments related to
15   compliance with the order of the U.S. District Court in South Carolina constituted one campaign.
16   After due consideration, and in light of the factors set out above, DOE has now decided that it
17   may consider the shipment of plutonium to Nevada under the court order as a separate campaign.
18

19   4. Because sufficient time has now elapsed after conclusion of this campaign, DOE may now
20   publicly state that it has completed all shipment of plutonium (approximately ½ metric ton) to
21   Nevada pursuant to its efforts to comply with the South Carolina U.S. District Court order.
22   Although the precise date that this occurred cannot be revealed for reasons of operational
23   security, it can be stated that this was done before November 2018, prior to the initiation of the
24   litigation.
25

26

27

28

                     DECLARATION OF BRUCE M. DIAMOND – Page 1
Case 3:18-cv-00569-MMD-CBC Document 56-1 Filed 01/30/19 Page 3 of 5
      Case 3:18-cv-00569-MMD-CBC Document 56-1 Filed 01/30/19 Page 4 of 5



 1                                   CERTIFICATE OF SERVICE
 2
             I hereby certify that a copy of the foregoing document was electronically filed on January
 3   30, 2019, with the Clerk of the Court and served using the CM/ECF system upon the following
     parties/attorneys of record:
 4

 5   Charles J Fitzpatrick
     Egan Fitzpatrick Malsch & Lawrence PLLC
 6   7500 Rialto Blvd.,
 7   Building 1, Suite 250
     Austin, TX 78735
 8   210-496-5001
     Email: cfitzpatrick@nuclearlawyer.com
 9

10   Daniel P Nubel
     Nevada Office of the Attorney General
11   100 N. Carson St.
     Carson City, NV 89701
12
     775-684-1225
13   Fax: 775-684-1108
     Email: dnubel@ag.nv.gov
14

15   John W Lawrence
     Egan Fitzpatrick Malsch & Lawrence PLLC
16   7500 Rialto Blvd.
     Building 1, Suite 250
17   Austin, TX 78735
18   210-496-5001
     Email: jlawrence@nuclearlawyer.com
19
     Marta A. Adams
20
     Nevada Attorney General
21   100 North Carson Street
     Carson City, NV 89701-4717
22   775 6841237
23
     Fax: 775 6841103
     Email: madams@ag.nv.gov
24
     Martin G Malsch
25   Egan Fitzpatrick Malsch & Lawrence
26   1776 K Street, NW
     2nd Floor
27   Washington, DC 20006
     202-466-3106
28
     Email: mmalsch@nuclearlawyer.com
                     DECLARATION OF BRUCE M. DIAMOND – Page 3
     Case 3:18-cv-00569-MMD-CBC Document 56-1 Filed 01/30/19 Page 5 of 5



 1   C. Wayne Howle
 2   Nevada Attorney General's Office
     100 N Carson St
 3   Carson City, NV 89701-4717
     (775) 684-1227
 4
     Fax: (775) 684-1108
 5   Email: whowle@ag.nv.gov

 6   John Patrick Desmond
 7   Dickinson Wright PLLC
     100 W Liberty Street
 8   Suite 940
     Reno, NV 89501
 9   775-343-7500
10   Fax: 775-786-0131
     Email: jdesmond@dickinsonwright.com
11
     Randolph R. Lowell
12
     Willoughby & Hoefer, P.A.
13   133 River Landing Dr.
     Suite 200
14   Charleston, SC 29492
15
     843-619-4426
     Fax: 803-256-8062
16
     Robert D. Cook
17   Office of the Attorney General
18   P.O. Box 11549
     Columbia, SC 29211-1549
19   803-734-3970
     Fax: 803-734-2981
20

21   Brian R. Irvine
     Dickinson Wright
22   100 W Liberty St Ste 940
23
     Reno, NV 89501
     775-343-7500
24   Fax: 775-786-0131
     Email: birvine@dickinsonwright.com
25
                                 /s/ David L. Negri
26
                                 David L. Negri
27                               United States Department of Justice

28

                    DECLARATION OF BRUCE M. DIAMOND – Page 4
